Citation Nr: 1619645	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-30 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities including gastroesophageal reflux disease (GERD), depressive disorder, and a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964, and from February 1984 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his diagnosed sleep apnea is caused or worsened by his service-connected disabilities, which include GERD, depressive disorder, and a heart disability.  In September 2012, a VA opinion was obtained with respect to the Veteran's claim.  The examiner confirmed the Veteran's diagnosis of sleep apnea, but opined that it was not due to or aggravated by his service-connected GERD, depressive disorder, or heart disability.  In support of the opinion the examiner noted that treatment records indicated that the Veteran had difficulty using the CPAP mask (for treatment of sleep apnea) due to regurgitation, but that there was no evidence that any treating provider had stated that sleep apnea was due to or worsened by the Veteran's GERD.  Otherwise, the examiner simply provided some basic information regarding the physiology of sleep apnea, and stated that there was no objective data to support the Veteran's claim because the service-connected conditions do not cause or aggravate the pathophysiology of sleep apnea. 

Upon review, the Board finds the September 2012 VA opinion inadequate for purposes of determining service connection.  The examiner did not provide a sufficient rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  It is not enough for the examiner to simply state that no other provider has opined as to whether GERD has caused or aggravated sleep apnea, or that there is no objective data to support the Veteran's claim.  Any opinion stated must be supported by a medical rationale.  Accordingly, the Board finds remand is warranted so that another opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the record reflects that the Veteran was diagnosed with sleep apnea as a result of a sleep study conducted at Hospital Auxilio Mutuo in Puerto Rico in 2003.  Upon review, however, records of this sleep study do not appear to be in evidence.  As these records are likely to have bearing on the Veteran's claim, upon remand the AOJ should, with the Veteran's assistance, attempt to obtain them.  Any outstanding VA or private treatment records identified by the Veteran should also be obtained.  38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify where and when he has received treatment relevant to his claim for service connection for sleep apnea, and that he complete an authorization for release of information for Hospital Auxilio Mutuo for the 2003 sleep study and any other relevant records.  Attempts should be made to obtain any identified records.

2.  After completing the above development to the extent possible, forward the Veteran's claims file to a VA physician to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If necessary, the Veteran should be scheduled for a physical examination.

Following review of the claims file and all pertinent records, the examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected GERD, depressive disorder, and/or heart disability?  Please explain why or why not. 

b.  If it is not caused by the service-connected disabilities, is it at least as likely as not that the Veteran's sleep apnea is permanently worsened beyond the natural progression (versus temporary flare up of symptoms) by any service-connected disability or disabilities?  Please explain why or why not.  

c.  If the examiner finds that the Veteran's sleep apnea was permanently worsened beyond its natural progression (aggravated) by any service-connected disability or disabilities, the examiner should attempt to quantify the degree of aggravation beyond the baseline attributable to the service-connected condition(s). 

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




